Deen, Presiding Judge.
Ronald Epperson was arrested in May 1983 and indicted on charges of trafficking in cocaine. In June 1983 Epperson as principal and appellant American Druggists’ Insurance Co. as surety executed an appearance bond for $225,000 in favor of appellee Harris in his capacity as Governor of Georgia. Epperson failed to appear when his trial was called in the Decatur County Superior Court in November 1983. The following March 23 a judgment was entered against appellant as surety and Epperson as principal, forfeiting the bond and demanding recovery of the bond’s penal sum by appellee.
Epperson was subsequently arrested in Florida and was extradited to Decatur County, Georgia, where in November 1984 he pled guilty as charged and was sentenced to prison. By a Consent Order, the penal sum of the bond was paid into the registry of the Superior Court pending resolution of the appeals process. The Georgia Supreme Court dismissed Epperson’s appeal, and in December 1984 appellant filed an application for remission of the bond forfeiture. After a hearing, the trial court denied the application, holding that appellant had no standing at law or equity to reclaim any portion of the judgment. An order to that effect was entered February 12, 1985, and appellant enumerates as error the trial court’s denial of the application, alleging that the basis of such denial was “that the Court did not have discretion to remit all or a portion of the bond penalty after a final judgment has been entered pursuant to OCGA § 17-6-31.”
Our scrutiny of the record, together with our reading of relevant Code sections and case law, indicates that no error was committed below. As appellee points out, appellant’s enumeration of error does not accurately represent the basis of the trial court’s denial of appellant’s motion. The record reveals that the issue of judicial discretion, especially vis-á-vis the common law procedure regarding appearance bonds, was discussed at some length during the February 1985 hearing on appellant’s motion. The trial court’s order does not advert to that issue, however, and expressly states as a conclusion of law: “After a Final Judgment has been entered against the surety in a Bond Forfeiture Hearing and the Judgment has been satisfied by the payment of funds, the surety has no standing either in law or equity to reclaim any portion of the funds paid over to satisfy the Judgment.”
Appellant’s arguments to the contrary notwithstanding, we are *482not persuaded that the trial court erred in its judgment. See American Druggists’ Ins. Co. v. Harris, 253 Ga. 535 (322 SE2d 496) (1984); City of Macon v. Davis, 251 Ga. 332 (305 SE2d 116) (1983).

Judgment affirmed.


Pope, J., concurs. Pope, J., also concurs specially. Beasley, J., concurs specially.